Citation Nr: 1221049	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-39 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine degenerative disc disease status post L5-S1 discectomy, currently rated as 40 percent disabling (excluding the period during which a temporary total evaluation was assigned).

2.  Entitlement to an increased rating for radiculopathy of the right lower extremity, evaluated as 10 percent disabling, prior to August 4, 2009, and 20 percent disabling thereafter.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1973 to July 1974 and from November 1975 to September 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This case was previously before the Board.  In April 2009, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.

The Boards notes that a May 2009 rating decision shows that the AOJ assigned a temporary total evaluation based on surgical treatment necessitating convalescence, from January 27, 2009, and a 40 percent rating has been assigned from May 1, 2009.  In addition, an August 2010 rating decision shows that the evaluation for right leg radiculopathy was increased to 20 percent, from August 4, 2009.  The Board notes that since the increase to 20 percent for right leg radiculopathy does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The case was previously before the Board in June 2011 wherein the Board denied the appellant's claim for an increased rating for lumbar spine degenerative disc disease and remanded the claim for entitlement to an increased rating for radiculopathy of the right lower extremity.  The appellant appealed the Board's June 2011 decision to deny the appellant's claim for an increased rating for degenerative disc disease of the lumbar spine to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2011, her representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in December 2011, granting the Joint Motion, and returned the case to the Board.

Following the Board's June 2011 remand of the appellant's claim for entitlement to an increased rating for radiculopathy of the right lower extremity, additional development was completed by the AOJ and the case has been returned to the Board.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the June 2011 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In January 2007, the appellant presented testimony at a personal hearing conducted at the Detroit RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the appellant's claims folder.

The Court determined that where, as here, a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim or a total disability rated based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  The appellant has claimed that she cannot work due to low back pain.  The Board has therefore added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.

The issues of entitlement to an increased rating for lumbar spine degenerative disc disease status post L5-S1 discectomy, currently rated as 40 percent disabling (excluding the period during which a temporary total evaluation was assigned) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 4, 2009, the appellant's radiculopathy of the right lower extremity resulted in weakness and numbness tantamount to no worse than mild incomplete paralysis of the sciatic nerve.  

2.  From August 4, 2009, the appellant's radiculopathy of the right lower extremity resulted in weakness and numbness tantamount to no worse than moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Prior to August 4, 2009, the criteria for a rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8599-8520 (2011).

2.  From August 4, 2009, the criteria for a rating in excess of 20 percent for service-connected radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8599-8520 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the appellant's claims, a letter dated in May 2006 fully satisfied the VA's duty to notify.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; Dingess/Hartman, at 490.  


Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA treatment records are in the file.  Private treatment records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant with appropriate VA examinations in June 2006, August 2009, and July 2011.  The examinations are adequate because they are based on a thorough examination, a description of the appellant's pertinent medical history and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.  The Board notes that the August 2009 VA examination was completed in compliance with the Board's April 2009 remand. See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When rating a veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating; otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board notes that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, and that the Board must thus consider whether the veteran is entitled to any staged ratings higher than those presently assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The appellant's claim for an increased evaluation for radiculopathy of the right leg was received on March 31, 2006.  As such, the rating period on appeal is from March 31, 2005.  38 C.F.R. § 3.400(o)(2) (2011).

Throughout the rating period on appeal, the appellant's right lower extremity radiculopathy has been rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8520 (2011).  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a Veteran's symptoms.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27.  In this case, Diagnostic Code 8599 refers to peripheral neuropathy of the lower extremities, while the more specific Diagnostic Code 8520 refers to paralysis of the sciatic nerve.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted where there is mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is warranted where there is moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned where there is moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation is assigned where there is complete paralysis of het sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, and when there is bilateral involvement, the VA adjudicator should combine the ratings for the peripheral nerves, with application of the bilateral factor.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis. 38 C.F.R. § 4.123 (2011).  Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2011).

III.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to August 4, 2009

A January 2006 VA neurology consultation report reflects that the appellant reported having sharp pain radiating from L5 down both legs, with the right worse than the left.  The record indicates that the appellant's right lower extremity had decreased light touch, pin prick, and temporal touch and was very sensitive.   Plantar and dorsal surface of the right foot were 75 percent less than the left side.  The motor test indicated strength of 4/5 throughout the right lower extremity, which was decreased due to pain.  Remaining motor was 5/5 throughout.  

A February 2006 private examination report indicates the appellant reported she could walk four blocks and ride a bicycle in summer weather.  Sensory examination, as assessed by pinprick and light touch testing, was normal in all extremities.  Reflex testing was normal and 2/4 throughout including the upper and lower extremities.  Motor strength testing involving the upper extremities bilaterally and lower extremities bilaterally was 5/5 with one representing severe weakness and five representing normal motor strength.  There was no evidence of atrophy.  The impression was chronic LS pain secondary to lumbar disc disease, status post lumbar laminectomy and diskectomy with post lumbar laminectomy pain syndrome secondary to degenerative disc disease with questionable radiculopathy.

A May 2006 statement from the appellant's daughter indicates that she observed her mother having trouble getting up after sitting for a while.  She stated that when they went for walks the appellant would get sore and in pain, and could not go far without stopping an resting.  The appellant's daughter stated that her right leg would go numb.  She stated that she had to help the appellant get up the stairs, into bed and out of a chair.  As a lay person, the appellant's daughter is competent to report symptoms capable of lay observation, such as her mother having trouble walking.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the statements are consistent with the evidence of record, the Board finds her daughter's statement to be credible and thus probative.

An April 2006 Genesis Outpatient record reflects that a goal of physical therapy was to reduce the frequency of right lower extremity paresthesias to occasional only.  A handwritten note on the record indicates right lower extremity paresthesias was mild.  A May 2006 private Genesis Outpatient Rehabilitation Progress Note indicates that the appellant reported right lower extremity radiculopathy and that the right lateral leg was semi-numb.  A June 2006 Genesis  Outpatient Rehabilitation discharge summary notes that the appellant had decreased frequency of right lower extremity paresthesia.  

An August 2006 VA neurological consultation report reflects that the appellant's gait favored the right side, but there were no characteristic changes suggestive of neurological deficit.  There was decreased sensation on the medial side of the right lower extremity on pinprick and touch tests, but testing was otherwise normal.  There was decreased sensation on vibration testing on the right distal lower extremity, but the extremities were otherwise normal.  Proprioception was intact in all extremities.    

An October 2008 radiology report indicated that the appellant reported low back pain with lower extremity numbness.  A December 2008 private treatment record indicates that the appellant had evidence of weakness in both plantar as well as dorsiflexion of the right foot at 4/5.  She had chronic back pain as well as radicular pain.

A May 2009 VA physical therapy note indicates that the appellant's main concern was numbness and weakness in her right foot.  She ambulated using a cane in short and long distance using a good step length and noted decreased speed.  The note indicates that the appellant ambulated with mild limping gait pattern due to pain and general weakness of the right foot.  

Based on a review of the evidence prior to August 4, 2009, the Board finds that the appellant had no more than mild right leg radiculopathy.  The appellant reported feelings of pain and numbness in the right lower extremity.  The January 2006 and August 2006 VA neurological consultation reports indicate that the appellant had decreased sensation on the right lower extremity on sensory testing, including pinprick and touch tests.  However, the February 2006 private examination report indicated that sensory examination as assessed by pinprick and light touch testing was normal in all extremities.  The assessment was that there was questionable radiculopathy.  As noted above, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The evidence indicates that the appellant had no more than mild symptoms of right leg radiculopathy.  The appellant also had evidence of weakness in the right foot.  The May 2009 VA physical therapy note indicated the appellant ambulated with a mild limping gait due to pain and general weakness of the right foot, which is consistent with mild right leg radiculopathy.  The Board has considered the appellant's statements that she experienced pain and numbness in her right leg and her daughter's statement that the appellant experienced pain.  The Board finds that the statements are consistent with the evidence of record indicating that the appellant had no more than mild right leg radiculopathy warranting a 10 percent rating under Diagnostic Code 8520.  

The Board has considered whether the appellant would be entitled to a higher initial evaluation under any other diagnostic codes.  Diagnostic Code 8521, which applies to the external popliteal nerve, also provides a 10 percent evaluation for mild incomplete paralysis of the nerve.  Under Diagnostic Code 8521, a 20 percent evaluation is warranted for moderate incomplete paralysis.  As the Board finds that the appellant does not have more than mild symptoms of incomplete paralysis, a higher rating is not warranted under Diagnostic Code 8521.  Diagnostic Code 8522, which applies to the musculocutaneous nerve, provides for a 20 percent evaluation for moderate paralysis of the nerve.  The evidence does not indicate that the appellant had moderate paralysis of any nerve in her right lower extremity.  Thus, a higher evaluation is not warranted under Diagnostic Code 8522.  Similarly, in the absence of evidence of severe incomplete paralysis of a nerve, the appellant would not be entitled to an evaluation in excess of 10 percent under Diagnostic Codes 8523 or 8525.  In the absence of evidence of moderate incomplete paralysis, a higher rating is not warranted under Diagnostic Code 8524 or Diagnostic Code 8526.  Finally, Diagnostic Codes 8527, 8528, and 8529 do not provide for an evaluation in excess of 10 percent.

The Board finds that the evidence indicates the appellant has symptoms of mild incomplete paralysis, but her disability does not more nearly approximate moderate incomplete paralysis.  As such, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the appellant's right leg radiculopathy.  While the appellant is competent to report the symptoms she experiences, and the Board finds her credible in this regard, the reported symptoms are consistent with the assigned schedular evaluation.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

From August 4, 2009

In an August 2010 rating decision, the appellant's right leg radiculopathy disability rating was increased to 20 percent from August 4, 2009, the date of a VA examination.

The August 2009 VA examination report notes that the appellant underwent a fusion laminectomy surgery in 2009.  She reported that her neurosurgeon told her that the sensations of pins and needles that she had in her legs were normal and would take time to heal.  The appellant reported that her right leg numbness and pain had dramatically improved, but she still had muscle cramps in the lateral aspect of the leg.  Sensory examination of the lower extremities indicated no abnormal sensation on the right.  On pinprick and light touch testing, right lower extremities were impaired.  Vibration and position sense testing was normal.  The VA examiner found that the appellant's current degree of impairment due to radiculopathy was variable, as she was regaining nerve function over the last months, and had not reached a steady state of function.  The VA examiner stated that the appellant's current degree of impairment due to radiculopathy was moderate.   

A July 2011 VA examination report reflects that the appellant still complained of numbness down the entire posterolateral leg.  She reported occasional shooting sciatic-type pain, associated with tight muscles.  She also reported numbness and cramping in the right lower leg, in the calf and the toes.  The VA examiner noted that this occurred in the tibialis anterior and the gastrocnemius, as well as extensor and flexor muscles of the toes.  The appellant reported that it felt like her circulation in the lower leg was off.  The appellant had faint discoloration of the anterior lower leg that becomes red, bumpy and itchy with hyperesthesia.  The appellant reported that this occurred when she had prominent symptoms of paresthesias in the lower leg.  The appellant reported that she did paperwork for the arsenal a couple of days a week in addition to school for medical billing and coding.  She walked in the pool for exercise for 45 minutes twice a week and walked around the block for exercise.  She also rode her bike. 

A sensory examination showed that she had decreased sensation to include light touch, vibration and pinprick along the posterolateral right leg.  She also had nearly absent vibration and light touch on the right foot and toes, to include the plantar aspect of the right foot.  Muscle tone was normal and there was no muscle atrophy.  She walked with a cane for long walks due to stubbing of right toes at times.  A December 2010 VA neurosurgery consultation note cited in the July 2011 VA examination report indicates that no active lumbosacral radiculopathy was noted.  The July 2011 VA examiner found that the appellant had a diagnosis of right lower extremity peripheral neuropathy.  The VA examiner stated that paralysis was absent but neuritis and neuralgia were present.  The condition resulted in decreased mobility, decreased strength in the lower extremity and pain.  

The July 2011 VA examiner further stated that the appellant had numbness in the right sciatic nerve distribution with EMG demonstrating a remote pattern of injury only.  She had occasional radicular pain consistent with sciatic nerve distribution, but this was confounded by the appellant's pathologically tight and deconditioned lateral rotators, which can mimic sciatic disease.  The appellant also had peripheral neuropathy of the right lower leg, to include hyperesthesia and paresthesia of right foot and lower leg and decreased sensation of the right lower leg.  The VA examiner opined that this was unrelated to the appellant's back injury.  The VA examiner stated that the peripheral neuropathy represented an injury to small fibers of multiple cutaneous nerves.  The VA examiner found that the appellant's foot weakness and loss of sensation of the foot were due to peripheral neuropathy of the right foot and were not found to be related to her back injury.  The VA examiner also found that the appellant's lateral numbness of the right leg did not have any corresponding motor component.  The appellant's right leg had mild decreased strength compared to the left which was a function of discomfort.  

The July 2011 VA examiner also noted that the appellant was currently functioning in her current job and was going to school.  Thus, her current conditions did not prevent employment. The VA examiner noted that she required relatively sedentary work with the ability to stretch periodically and no lifting/carrying greater than 5 pounds.

Based on the above evidence from August 4, 2009, the Board finds that an evaluation in excess of 20 percent for right leg radiculopathy is not warranted.  The evidence reflects that the appellant had symptoms of numbness and weakness in the right lower extremity.  The August 2009 VA examiner found that the appellant's radiculopathy was moderate while the July 2011 VA examiner noted that the appellant's right leg had mild decreased strength compared to the left.  The July 2011 VA examiner specifically found that the appellant's lateral numbness of the right leg did not have any corresponding motor component.  The July 2011 VA examiner also found that there was no paralysis.  The July 2011 VA examiner further found that the appellant's foot weakness and loss of sensation of the foot were due to peripheral neuropathy of the right foot and were not found to be related to her back injury.  Thus, the evidence indicates the appellant's right radiculopathy caused symptoms of pain and numbness.  As noted above, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The appellant's symptoms are consistent with a finding of moderate symptoms of incomplete paralysis, warranting a 20 percent rating.  The evidence does not indicate that she had moderately severe symptoms.   

The Board has considered whether the appellant would be entitled to a higher initial evaluation under any other diagnostic codes.  Diagnostic Code 8521, which applies to the external popliteal nerve, also provides a 20 percent evaluation for moderate incomplete paralysis of the nerve.  Under Diagnostic Code 8521, a 30 percent evaluation is warranted for severe incomplete paralysis.  As the Board finds that the appellant does not have more than moderate symptoms of incomplete paralysis, a higher rating is not warranted under Diagnostic Code 8521.  Diagnostic Code 8522, which applies to the musculocutaneous nerve, provides for a 30 percent evaluation for complete paralysis of the nerve.  Thus, a higher evaluation is not warranted under Diagnostic Code 8522.  Similarly, in the absence of evidence of complete paralysis of a nerve, the appellant would not be entitled to an evaluation in excess of 20 percent under Diagnostic Codes 8523 or 8525.  In the absence of evidence of severe incomplete paralysis, a higher rating is not warranted under Diagnostic Code 8524 or Diagnostic Code 8526.  Finally, Diagnostic Codes 8527, 8528, and 8529 do not provide for an evaluation in excess of 10 percent.

The Board finds that the evidence indicates the appellant has symptoms of moderate incomplete paralysis, but her disability does not more nearly approximate moderately severe incomplete paralysis.  As such, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the appellant's right leg radiculopathy.  While the appellant is competent to report the symptoms she experiences, and the Board finds her credible in this regard, the reported symptoms are consistent with the assigned schedular evaluation.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Other Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right leg radiculopathy is inadequate.  A comparison between the level of severity and symptomatology of the appellant's right leg radiculopathy with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disabilities' level and symptomatology.  Further, the appellant has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.




ORDER

Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity, prior to August 4, 2009, is denied.

Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity, from August 4, 2009, is denied.  


REMAND

Upon careful consideration of the record, the Board determines that a remand is necessary so that the appellant may be afforded another VA examination to assess the current nature and severity of her service-connected degenerative disc disease of the lumbar spine, as well as to determine the appellant's eligibility for a TDIU rating.

The appellant's degenerative disc disease of the lumbar spine was last evaluated at a VA examination in August 2009.  The August 2009 VA examiner found that the appellant's employability was affected by her degenerative disease, which was moderate, but noted that this was not necessarily permanent and she may continue to regain strength and function.  As the August 2009 VA examiner indicated that the appellant's degenerative disc disease was moderate, but not necessarily permanent, and it has been nearly three years since the VA examination, the Board finds that the August 2009 VA examination is not sufficiently contemporaneous for purposes of evaluating the nature and severity of the appellant's lumbar spine disability.  Thus, a new VA examination would be useful to determine the current state of the appellant's service-connected degenerative disc disease of the lumbar spine.  

Additionally, the July 2011 VA examination report referenced a July 2010 neurology consultation note which indicated the appellant had remote left L5 radiculopathy.  The General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  The July 2010 neurology consultation note indicates the appellant's may have left radiculopathy that is related to her service-connected degenerative disc disease of the lumbar spine.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, a new VA examination is necessary to determine whether the appellant has any left extremity radiculopathy due to her service-connected degenerative disc disease of the lumbar spine.

As noted in the introduction, a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The August 2009 VA examiner found that the appellant's employability was affected by the appellant's service-connected disabilities as she had pain with prolonged sitting or standing and could not lift more than 20 pounds.  In addition, she could only lift from ergonomically correct positions, and not from the floor.  The appellant's claim for entitlement to a TDIU was denied in a December 2007 rating decision.  However, the Board finds that a new claim for TDIU was reasonably raised by the record in the August 2009 VA examination report.  Although the July 2011 VA examination report indicates that the appellant was working and going to school, a claim for TDIU was raised during the period on appeal and has not been adjudicated.  Therefore, in light of the Court's decision in Rice, the VA must adjudicate that issue of entitlement to TDIU.  As the claim has not been developed for Board review, it is remanded in accordance with the Court's holding in Rice.    

Finally, the VA treatment records in the file only date to May 2009.  The July 2011 VA examination report indicates the appellant had a neurology consultation in July 2010.  Thus, there may be other relevant VA treatment records that have not been associated with the claims file.  Consequently, the Board requests the appellant's complete VA treatment records from May 2009 to present.  


Accordingly, the case is REMANDED for the following action:

1.  Comply with VA's duty to notify and assist the appellant with respect to the claim advanced for entitlement to a TDIU.

2.  Obtain all of the appellant's VA treatment records from May 2009 to present.  If no records are available, the claims folder must indicate this fact.

3.  After completion of the above, schedule the appellant for a VA examination by a physician with appropriate expertise to determine the following:

* Determine the nature and severity of her service-connected degenerative disc disease of the lumbar spine, including any neurological abnormalities or scarring associated with prior surgical interventions.   

* Conduct all testing and evaluation needed to make these determinations, including a physical examination.  The examiner should identify and completely describe all current symptomatology.

* The VA examiner should consider the July 2010 neurology consultation note indicating the appellant had remote left L5 radiculopathy.

* The examination report must include ranges of motion, with notations as to the degree of motion at which the appellant experiences pain, if any.  The degree of any additional functional impairment due to pain, including on use, should be set forth in additional degrees of limitation of range of motion.  In particular, the examiner should discuss any associated limitation of forward flexion of the thoracolumbar spine, ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.  

* The examiner should offer an opinion as to whether it is at least as likely as not that all of the Veteran's service connected disabilities together cause her to be unable to obtain and retain substantially gainful employment with consideration of her occupational experience, education, and training, but without consideration of her age.   

* The claims folder must be made available to the examiner for review in connection with the examination, including a complete copy of this remand.  The examiner is asked to indicate that he or she has reviewed the claims folder.  The examiner should review the results of any testing prior to completion of the report and should detail the appellant's complaints and clinical findings, clinically correlating her complaints and findings to each diagnosed disorder.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

4.  Lastly, the appellant's claims for an increased rating and for a TDIU must be adjudicated on the basis of all the evidence of record and all governing law and regulations.  If any benefit sought on appeal continues to be denied, the appellant and her representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response. The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


